Citation Nr: 0500209	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of veteran's death.  


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  He died in December 1986.  The appellant is 
his surviving mother.  The veteran's father was a co-
claimant, but the appellant has informed VA in a June 2004 
letter that he is now also deceased.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
reopening the above claim.  


FINDINGS OF FACT

1.  In May 2000, the RO denied entitlement to service 
connection for the cause of veteran's death.  The RO notified 
the appellants of this decision and of their procedural and 
appellate rights in May 2000 letter.  The veteran did not 
appeal and that decision became final.    

2.  Evidence submitted since the May 2000 decision raises the 
reasonable possibility of substantiating the claim.    


CONCLUSIONS OF LAW

1.  The May 2000 decision denying entitlement to service 
connection for cause of death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  Evidence received since the May 2000 decision is new and 
material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
claimant from the RO dated in April 2004.  The claimant was 
told of the requirements to successfully reopen her claim, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the VCAA notice letter was sent after the rating 
decision currently on appeal, any defect with respect to its 
timing was harmless error because the claimant did not 
produce any additional information or evidence upon receiving 
the content-complying notice.  This provides a sound basis 
for concluding that the disposition of her claim would not 
have been different had she received pre-AOJ adjudicatory 
notice.  See 38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 
1369, 1374-75 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claimant has not indicated the existence of relevant records 
that the RO failed to obtain.  Thus, VA has assisted the 
veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical opinion is unnecessary in this case 
as the claimant has not brought forth new and material 
evidence to reopen the claim for service connection.  See 
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the claimant's claim on the merits.  

II.  New and material evidence

The veteran's death certificate establishes that he died in 
December 1986 due to intracerebral hemorrhage, skull 
fractures, and multiple traumatic injuries sustained in a 
light aircraft accident.  

In May 2000, the RO denied the claimant's application because 
the evidence submitted by the claimants indicated the veteran 
was a civilian at the time he died of injuries sustained in a 
plane crash.  

The veteran's service medical records and verification of his 
active duty were received in July 2000.  

The claimant, with her late husband, submitted a letter dated 
in February 2002 to reopen the claim, as well as additional 
letters dated in August and December 2002; an undated notice 
of disagreement received in January 2003; and substantive 
appeal dated in September 2003.  The claimant has also 
submitted letters dated in June and August 2004.  

In February 2002, the claimant wrote the veteran had been 
performing active reserve service in the military at the time 
of his death, and that he was discharged as a reservist in 
September 1988,  after completing his reserve service 
obligation from January 1985 to the time of his death in 
December 1986.  

In August 2002, the claimant submitted a letter with copies 
of the veteran's DD 214 and a notice of discharge from 
reserve obligations dated in September 1988.  

In the September 2003 substantive appeal, the claimant 
referred to the veteran as an honorably discharged veteran 
who died barely a year after he was honorably discharged from 
service.  

In June 2004, the claimant asserted that the veteran's 
chronic sinusitis and chest pains with breathing difficulties 
presumably have caused or had something to contribute to the 
cause of the veteran's death.  She wrote the veteran had been 
suffering of bilateral sinusitis with recurring symptoms of 
nasal congestion, chronic and that he was treated in a 
hospital as early as more than three years before the time of 
his death.  

In August 2004, the claimant wrote that submitting copies of 
the veteran's DD 214 and notice of discharge from reserve 
obligations had probative value in determining whether new 
and material evidence was submitted.  

By letter dated May 17, 2000, the RO notified the claimant of 
its decision denying service connection for the cause of 
veteran's death.  The claimant did not appeal.  Therefore, 
the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2004).  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the claimant filed her claim seeking to reopen in 
August 2002, the Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2004).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

At the time of the last final rating decision in May 2000, 
there was no evidence linking the veteran's cause of death in 
1986 from a plane crash to any period of active service.  
However, the veteran's service medical records and 
verification of service were not of record at the time of the 
May 2000 decision.  The veteran's service medical records and 
verification of his active service were received in July 
2000.  This evidence is new because it was not previously of 
record at the time of the May 2000 rating decision.  

Additionally, the appellant submitted the veteran's DD 214 
showing that he was discharged from service in 1985 into the 
Air Force Reserves.  The appellant further contends that the 
veteran was on active reserve duty at the time of his death 
in a plane crash in Nevada.  The veteran's reserve duty has 
not been determined.

Therefore, this evidence does relate to unestablished facts 
necessary to substantiate the claim when considered with 
previous evidence of record.  The Board must assume the 
credibility of this evidence when making a determination 
whether new and material evidence has been submitted.  
Justus, 3 Vet. App. at 513.  
Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the May 
2000 decision is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).  


ORDER

Having submitted new and material evidence to reopen the 
claim of service connection for the cause of the veteran's 
death, the claim is reopened only to that extent.  

REMAND

The Board has determined that new and material evidence has 
been presented.  Therefore, the case must be returned to the 
RO for adjudication on the merits based on all the evidence 
of record.  Specifically, the status of veteran, that is, 
whether he was on active reserve duty at the time of this 
death in December 1986, must be determined

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002.  Such notice 
should specifically apprise the appellant 
of the evidence and information necessary 
to substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that 
she provide any evidence in his 
possession that pertains to the claim as 
explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.

2.  Contact the US Air Force Reserve 
and/or National Personnel Records Center 
and request verification of the veteran's 
reserve status, that is, whether he was 
on active duty or active duty for 
training or inactive duty for training, 
at the time of his death in December 1986 
in a plane accident in Nevada.  
Documentation should be associated with 
the claims file.

3.  The issue of entitlement to service 
connection for cause of the veteran's 
death should be readjudicate.  If the 
requested benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim on the 
issue of service connection.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


